Hall, J.
On October 19, 1885, the defendants, Baltis & Baltis, sold and conveyed their entire stock ■of goods, etc., and sixteen head of young cattle and ■calves, to Mathias Baltis, in consideration of the latter assuming the payment of certain specified notes, executed by Baltis & Baltis, as principals, and by Mathias Baltis, as their surety. Afterwards, the stock of goods was seized, under a writ of attachment, issued in this case, .as the property of Baltis & Baltis. Mathias Baltis in-terpleaded, claiming the property.
If Mathias Baltis took a conveyance of the property for the purpose of enabling him to pay the notes, on which he was surety, and thus to protect himself, the purpose was an honest purpose, and the conveyance was good, as against the creditors of Baltis & Baltis. Brandt ■on Suretyship, sect. 218. And this, too, although Baltis & Baltis may have intended to hinder .and delay their other creditors, in the collection of their debts, by making the sale and conveyance, and, although Mathias Baltis knew of such intention on their part, provided he •did not participate in the said intent of Baltis & Baltis, and acted for the purpose of paying the notes and protecting himself. Albert v. Besel, 88 Mo. 150.
The court tried the issues on the interplea in accordance with this theory. The judgment is, therefore, affirmed.
All concur.